Citation Nr: 0202350	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran has legal entitlement to nonservice-
connected disability pension benefits.

2.  Whether the veteran's United States Armed Forces Far East 
(USAFFE) service from December 12, 1941 to September 17, 1942 
is established.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from September 
18, 1942 to May 14, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision letter issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In February 2002, the Board received a submission from the 
veteran, consisting of a lay statement and several military 
documents.  The veteran did not express a desire to waive RO 
consideration of this new evidence.  However, as this 
evidence consists of duplicative records and lay evidence 
that is essentially cumulative in nature, the Board finds no 
basis to remand this case back to the RO for initial review 
under 38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the veteran has been informed of the type of evidence needed 
to substantiate his claims.

2.  The veteran had verified guerrilla service prior to July 
1, 1946.

3.  The veteran's claimed USAFFE service from December 12, 
1941 to September 17, 1942 has not been established by the 
relevant service department.


CONCLUSIONS OF LAW

1.  As a matter of law, the veteran is not entitled to 
nonservice-connected disability pension benefits.  38 
U.S.C.A. §§ 107, 5103, 5103A (West 1991 & Supp. 2001); 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  As a matter of law, the veteran is not found to have 
established active service from December 12, 1941 to 
September 17, 1942, the period of his claimed USAFFE service.  
38 U.S.C.A. §§ 107, 5103, 5103A (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.8, 3.9, 3.203 (2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  In this case, the veteran has not directed the VA to 
any relevant evidence that has not been obtained to date, and 
a VA examination would have no bearing on the outcome of 
these claims because they concern eligibility and 
verification of service issues.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The RO informed 
him of the need for such evidence in the January 2001 
Statement of the Case and the October 2001 Supplemental 
Statement of the Case.  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

I.  Eligibility for nonservice-connected disability pension 
benefits

As to the question of whether the veteran has legal 
entitlement to nonservice-connected disability pension 
benefits, the Board again notes that he had honorable 
guerrilla service from September 18, 1942 to May 14, 1946.  
However, 38 U.S.C.A. § 107(a), which establishes veteran 
status for verified guerilla service prior to July 1, 1946 
for compensation purposes, provides no such status for the 
sections of the United States Code addressing nonservice-
connected pension benefits.  The practical effect of this 
law, as such, is to render former members of the Philippine 
Army and guerrilla forces ineligible for all nonservice-
connected veterans' benefits.  

While the Board acknowledges the veteran's concerns regarding 
the nature of his service, as indicated in the testimony from 
his September 2001 VA hearing, it is the law and not the 
evidence of this case that is dispositive.  As applicable law 
renders the veteran ineligible for nonservice-connected 
disability pension benefits on account of the nature and 
dates of his service, his claim must be denied.  See Sabonis 
v. Brown, 6 Vet. App. at 429-30.


II.  Claimed service from December 12, 1941 to September 17, 
1942

In determining whether an individual had recognized active 
service, service in the Commonwealth Army of the Philippines 
is included, from and after the dates they were called into 
service of the Armed Forces of the United States.  38 
U.S.C.A. § 107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.8(c) (2001).  Service as a guerrilla is also included if 
the individual served under a commissioned officer of the 
United States Army, Navy, or Marine Corps, or under a 
commissioned officer of the Commonwealth Army recognized by 
and cooperating with the United States forces.  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.8(d) (2001).  

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a) (2001).  The active 
service in the guerrilla forces will be the period certified 
by the service department.  38 C.F.R. § 3.9(d) (2001).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2001).

In this case, the appellant has reported recognized service 
from December 12, 1941 to September 17, 1942.  A certificate 
from the Department of National Defense of the Republic of 
the Philippines, dated in August 1974, reflects that he was 
called to active duty on December 12, 1941, inducted into the 
USAFFE on January 19, 1942, processed on June 18, 1945, and 
honorably discharged on July 1, 1946.

However, when contacted in May 1974, the relevant United 
States service department verified recognized active service 
only from September 18, 1942 to May 14, 1946.  To date, the 
veteran has not submitted any documentation, such as a DD 
Form 214 or a Certificate of Discharge, verifying guerilla 
service for any prior period.  Rather, the veteran's 
submissions have consisted of lay statements, service records 
of the Republic of the Philippines, and United States service 
records dated from the period of service which has already 
been verified.

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the veteran constitutes valid evidence 
of active service prior to September 18, 1942 because none of 
those documents was issued by a United States service 
department.  Moreover, a determination by the service 
department as to dates of service is binding on VA.  See 
generally Spencer v West, 13 Vet. App. 376 (2000).  Also, the 
veteran has provided no further evidence that would warrant a 
request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The Board finds, therefore, that the veteran's claimed USAFFE 
service from December 12, 1941 to September 17, 1942 is not 
established.  As the law and not the evidence of record is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. at 429-30.



ORDER

The veteran does not have legal entitlement to nonservice-
connected disability pension benefits, and the appeal is 
denied as to this issue.

The veteran's claimed USAFFE service from December 12, 1941 
to September 17, 1942 is not established, and the appeal is 
denied as to this issue.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

